Beck, P. J.,
dissenting. I am of the opinion that the court did not err in granting the injunction complained of. The plaintiffs in error could proceed with the cutting of the timber upon giving the bond, and the ñnal adjudication will determine the rights of the parties. The land in question was devised under item 5 of the will of S. M. McNair, and gave to Mrs. Lizzie McNair, one of the plaintiffs in error, a life-estate in the lands in controversy, with the remainder over to the minor children of R. C. McNair, who bring this petition for injunction by their next friend. In‘other items *414in the will the testator devised to his wife, Mrs. Lizzie McNair, other property, realty and personalty, expressly in lieu of dower and year’s support. There is evidence in the record authorizing the court to find that Mrs. McNair had accepted the property thus devised in lieu of dower and year’s support, under the terms of the will. She contends, to avoid the effect of the acceptance of this property under the will, that she accepted it in ignorance of the fact that the estate was insolvent. This contention is put in issue by other evidence in the case, and there is also evidence to the effect that the estate was not insolvent at the time of the acceptance. That she accepted the real estate devised to her by the will is shown by the fact that, asserting title to it, she had litigated with one of these children of R. C. McNair. There is evidence tending to show, and the court was authorized to find that it was a fact, that the executor of the last will and testament of S. M. McNair had assented to the devise of the lands in controversy to Mrs. McNair for life, and the assent to the devise for life, if given, would inure to the benefit of the remaindermen. Civil Code, § 3681. And the assent of the executor perfected the inchoate title of the devisees, the remaindermen, the children of R. C. McNair. It perfected the title of both the life-tenant and the remaindermen; and in consequence of that assent, if upon the trial of the case it shall be found that the assent was actually given, the executor lost all control and interest in the land. Watkins v. Gilmore, 121 Ga. 488 (supra). After the title of the devisees, the remaindermen, was perfected by the assent, the land was not such a part of the estate of the testator that his widow could have it set .apart to her as a part of the year’s support. “The title to the land having passed out of the estate into the devisees, the executors have no right to recover it as a part of the estate. The ordinary’s order to sell can not give the estate any title to the land nor give the executors any right to recover it when it is no part of the-estate. Whorton v. Moragne, 62 Ala. 201. That order may have adjudicated as against the world that it was necessary to sell land of the estate to pay debts or for distribution, but it did not vest in the estate the title to any land which was no part of the estate. After the assent of the executors and the death of the life-tenant, the land in controversy was the property of the remaindermen, and the title vested in them as completely, as against the estate and the *415executors, as' though it had never formed any part of the estate. The order to sell the land as part of the estate could not change the title nor give the executors the right to recover land which was not part of the estate nor. subject to sale by the executors to pay debts or for distribution.” Watkins v. Gilmore, supra. The principle of that ruling is directly applicable in' this case, though the executor is not trying here to recover the land. But the ruling is set out to show that these lands, after the assent of the executor, if such assent was given, were no longer a part of the estate of the testator, S. M. McNair, so that they could be set apart. And as to these lands, the administrator, though he contested the proceedings to set aside a year’s support, did not represent these devisees, who became owners of this land under a completed title. They were third parties as to that application, so far as affects the title to the lands in dispute.
Whether or not the acts complained of would amount to waste, was a question of fact*.